COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-11-00484-CR


DONALD EDWARD HOBBS A/K/A                                         APPELLANT
DON EDWARD HOBBS

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                   ----------

             MEMORANDUM OPINION1 AND JUDGMENT

                                   ----------

      We abated this case to the trial court on February 9, 2012—and again on

March 14, 2012, after Appellant Donald Edward Hobbs a/k/a Don Edward Hobbs

failed to appear at the first abatement hearing—for the trial court to consider

Hobbs’s appointed counsel’s motion to withdraw as appellate counsel and to

determine whether Hobbs desires to prosecute his appeal.        At the second

      1
      See Tex. R. App. P. 47.4.
abatement hearing held on March 30, 2012, Hobbs appeared, and the trial court

granted Hobbs’s appointed counsel’s motion to withdraw. Hobbs then stated on

the record that he does not want to pursue his appeal.           This procedure

substantially complies with rule 42.2(a) of the rules of appellate procedure. See

Tex. R. App. P. 42.2(a).

      No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss this appeal.2 See Tex. R. App. P.

42.2(a), 43.2(f).




                                                 PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 26, 2012




      2
      Because Hobbs has voluntarily dismissed this appeal, we need not
address counsel’s motion to extend time to file an appellant’s brief.


                                       2